TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00221-CR



                               Michael James Overton, Appellant

                                                  v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
           NO. 67968, THE HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Michael James Overton seeks to appeal from a judgment of conviction for

aggravated sexual assault. See Tex. Penal Code Ann. § 22.021 (West 2011). The trial court has

certified that this is a plea bargain case and Overton has no right of appeal. Accordingly, the appeal

is dismissed for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                               __________________________________________
                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: April 19, 2012

Do Not Publish